DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 5/29/2018.  Claims 1-3, 6, 8-10, 12-17, 19 and 20 are amended as per applicant’s amendment dated 12/21/2020.  Claims 1-20 are rejected and the rejection is final.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are moot based on the new grounds of rejection. 
	
.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites in part “identifying, in the resulting data set, an undefined entity with an entity name that has overlapping terms with an entity name of a corresponding defined entity, merging the undefined entity with the corresponding defined entity, wherein the semantic relationships of the undefined entity are inherited by the corresponding defined entity, and removing the undefined entity after merging”.


	Claims 8 and 15 include similar subject matter and are rejected based on the same reasoning as stated for claim 1 as noted above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (“A Framework for Schema-Driven Relationship Discovery from Unstructured Text”1, 2006; hereinafter referred to as Ramakrishnan) in view of Neville et al. (“Iterative Classification in Relational Data”, 2000; hereinafter referred to as Neville) in further view of Altinel et al. (“A Semantic Kernel for Text Classification Based on Iterative Higher-Order Relations between Words and Documents”, 2014; hereinafter referred to as Altinel).   


	As per claim 1, Ramakrishnan discloses a method, in a cognitive data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a predictive analytics system that utilizes, the method comprising:



processing a collection of content to identify information based on a semantic context of the defined entities, and performing semantic analysis on the identified information to extract sematic objects comprising the defined entities [Ramakrishnan, bio-medical abstracts (content) are split into sentences and an RDF is generated for each sentence; a parts of speech tagger is used to tag the sentences and generate a parse tree representation (page 5), simple entities and linguistic types are determined including determiners, nouns, adjectives, prepositions and prepositional phrases (pages 6-7)].


determining semantic relationships between the semantic objects within the collection of content, wherein the semantic objects include undefined entities related to a defined entity based on the semantic context [Ramakrishnan, simple entities and linguistic types are determined including determiners, nouns, adjectives, prepositions and prepositional phrases; based on the linguistic types a model may be generated to describe patterns for entity extraction (pages 6-7)].



resolving the defined entities and the semantic objects based on entity definitions and the semantic relationships to determine defined entities and undefined entities for a resulting data set [Ramakrishnan, based on the linguistic types a model may be generated to describe patterns for entity extraction (pages 6-7), relationships are determined, for example: child entities of a sentence (S) node may be determined to have a relationship (R), for example “induces” is determined to have a relationship with “an excessive endogenous or exogenous stimulation by estrogen” and “adenomatous hyperplasia of the endometrium” in the graph of Fig. 3, and is therefore defined (page 9)].



processing the resulting data set to form connections between the defined entities and the undefined entities based on the semantic relationships [Ramakrishnan, based on 

identifying one or more relationships between the defined entities and the undefined entities or between the undefined entities based on the connections [Ramakrishnan, based on the linguistic types a model may be generated to describe patterns for entity extraction (pages 6-7), relationships are determined (page 9)].
	Ramakrishnan does not explicitly disclose: converting one or more of the undefined entities to the defined entities based on a frequency of occurrence of the one or more undefined entities within the collection of content; identifying, in the resulting data set, an undefined entity with an entity name that has overlapping terms with an entity name of a corresponding defined entity, merging the undefined entity with the corresponding defined entity, wherein the semantic relationships of the undefined entity are inherited by the corresponding defined entity, and removing the undefined entity after merging.
	However, Neville teaches identifying, in the resulting data set, an undefined entity with an entity name that has overlapping 
	A person of ordinary skill in the art (POSITA) understands that prior to classification an unclassified object would not have a relationship to other classified objects.  However, after classification into a determined class the newly classified object takes on the characteristics of the class (inherit) and is no longer unclassified (undefined).  
	Altinel further teaches: converting one or more of the undefined entities to the defined entities based on a frequency of occurrence of the one or more undefined entities within the collection of content [Altinel, classification may occur based on the frequency of terms (overlap) (page 509)];
overlapping terms [Altinel, a similarity measure is based on the number of shared terms (page 508)].
	Ramakrishnan discloses classifying medical terms based on semantic relationships.  Neville teaches iteratively applying a classification model to data to produce new classification relationships.  The iterative learning technique as described by Neville could have been applied to the medical term classification method to provide a method of continuously updating medical term relationships as new data becomes available.  All the claimed elements were known in the prior art and one skilled in the art 
	Ramakrishnan and Neville in combination teach an iterative classification method for medical terms based on semantic relationships.  Altinel teaches classification according to term frequency and shared terms.  The classification according to frequency and shared terms technique as described by Altinel could have been applied to the medical term classification method to provide a method of classifying medical terms according to frequency and shared terms.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of classifying medical terms according to frequency and shared terms.


	As per claim 2, Ramakrishnan, Neville and Altinel in combination teach the method of claim 1 as noted above and further teach wherein resolving the defined entities and the semantic objects further comprises: annotating the defined and undefined entities in the resulting data set [Ramakrishnan, based on the linguistic types a model may be generated to describe patterns for entity extraction (pages 6-7), 

	As per claim 3, Ramakrishnan, Neville and Altinel in combination teach the method of claim 2 as noted above and further teach wherein resolving the defined entities and the semantic objects further comprises: verifying a semantic object against entity definitions to annotate the semantic object as one of a defined entity and an undefined entity [Ramakrishnan, known entities of the parse tree are identified by consulting the MeSH and UMLS (page 5)].

	As per claim 4, Ramakrishnan, Neville and Altinel in combination teach the method of claim 1 as noted above and further teach wherein determining semantic relationships further comprises: parsing sentences within the collection of content and recognizing parts of speech structures [Ramakrishnan, bio-medical abstracts (content) are split into sentences and an RDF is generated for each sentence; parts of speech tagger is used to tag the sentences and generate a tree representation (page 5), simple entities and linguistic types are determined including determiners, nouns, adjectives, prepositions and prepositional phrases (pages 6-7)].

	As per claim 5, Ramakrishnan, Neville and Altinel in combination teach the method of claim 1 as noted above and further teach wherein the resulting data set is represented as a knowledge graph of entity nodes with at least one entity node 


	As per claim 6, Ramakrishnan, Neville and Altinel in combination teach the method of claim 1 as noted above and further teach wherein a defined entity includes a gene, a disease, a drug, or a biologic compound and an undefined entity includes an associated medical condition [Ramakrishnan, known entities of the parse tree are identified by consulting the MeSH and UMLS, for example estrogen and hyperplasia, See Fig. 2 (page 5), pointers to siblings (undefined) of known entities are maintained (page 6), relationships are determined, for example: child entities of a sentence (S) node may be determined to have a relationship (R), for example “induces” is determined to have a relationship with “an excessive endogenous or exogenous stimulation by estrogen” and “adenomatous hyperplasia of the endometrium” in the graph of Fig. 3, and is therefore defined (page 9)].


	As per claim 7, Ramakrishnan, Neville and Altinel in combination teach the method of claim 1 as noted above and further teach wherein the resulting data set is represented as a knowledge graph of entity nodes and further comprising: identifying 

for each category, associating a node with the entity node to represent each category of conflicting information [Ramakrishnan, candidate sentences which could not be classified were analyzed, i.e. conflicted with all categories; every modified entity is connected to its modifiers by the umls:hasModifier relationship and to its constituent simple or modified entities by the umls:hasPart relationship (page 12)] and 
[Neville, a new class label may be written based on recalculated and reevaluated predictions at every iteration (page 3)].

	Claim 8 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 9 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	Claim 10 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 11 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  

	Claim 13 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  
	Claim 14 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  
	Claim 15 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  	
	Claim 16 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	Claim 17 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 18 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  
	Claim 19 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.  
	Claim 20 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  
		


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.L.H/Examiner, Art Unit 2161         



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference was provided on applicant’s IDS dated 5/04/2018.